48 F.3d 1228NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Leocadio B. MORENO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-16465.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 27, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Leocadio Moreno, a federal prisoner, appeals pro se the district court's denial of his motion pursuant to 28 U.S.C. Sec. 2255 in which Moreno sought expungement from his presentence report of a paragraph identifying allegations of Moreno's involvement in heavy drug trafficking.  The district court properly ruled that Moreno's failure to raise an objection to this paragraph at the sentencing hearing constituted a waiver.  See United States v. Schlesinger, 38 F.3d 485 (9th Cir.1994) (citing United States v. Donn, 661 F.2d 820 (9th Cir.1981) ("A defendant waives his right to attack the presentence report through a Sec. 2255 motion when he fails to avail himself of an opportunity to do so contemporaneously or on direct appeal.")).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3